EXAMINER’S AMENDMENT
1. 	The present application is being examined under the pre-AIA  first to invent provisions.
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with Young Sun Kwon on 1/28 and 2/2, 2022.

3. 	The application has been amended as follows: 	Please amend claims 1, 9, and 15 as follows:

In the Claims

1.	(Currently Amended): A method of controlling an apparatus, the method comprising:
based on a first user input for executing a first application, displaying a first screen corresponding to the first application on an entire area of a display;
based on a second user input for executing a second application while the first screen is displayed on the entire area of the display, displaying a second screen corresponding to the second application on the display, wherein the second screen overlaps a portion of the first screen;
based on a status of the second application after receiving the second input, while the second screen overlapping the portion of the first screen is displayed, displaying the first screen and the second screen without 
based on a third user input for selecting one of the first application and the second application while the first screen and the second screen are displayed without overlapping each other, displaying a screen corresponding to the selected one application on the entire area of the display.

2.	The method according to claim 1, the displaying the first screen and the second application without overlapping each other comprises changing the size of the displayed first screen and maintaining the size of the displayed second screen so as not to overlap each other on the entire area of the display.

3.	The method according to claim 1, the displaying the first screen and the second screen without overlapping each other comprises adjusting the size of the displayed first screen and displaying the first screen, of which the size is adjusted, on a remaining display area excluding a partial display area of the display while the second screen is displayed on the partial display area.

4.	The method according to claim 1, further comprising, separately controlling each of the first application and the second application while the first screen and the second screen are displayed without overlapping each other.

5.	(Canceled)

6.	The method according to claim 1, wherein at least one among the first application and the second application comprises at least one among a television application, a scheduler application, a menu application, a video call application, a hardware connection status indication application, and a telephone application.

7.	The method according to claim 1, wherein the second application is an application that is used most recently among a plurality of applications.


9.	(Currently Amended): A display apparatus comprising:
a display; and
a processor configured to:
	based on a first user input for executing a first application, display a first screen corresponding to the first application on an entire area of the display;
	based on a second user input for executing a second application while the first screen is displayed on the entire area of the display, display a second screen corresponding to the second application on the display, wherein the second screen overlaps a portion of the first screen;
	based on a status of the second application after receiving the second input, while the second screen overlapping the portion of the first screen is displayed, display the first screen and the second screen without overlapping each other, by changing a size of the first screen corresponding to the first application; and
	based on a third user input for selecting one of the first application and the second application while the first screen and the second screen are displayed without overlapping each other, display a screen corresponding to the selected one application on the entire area of the display.

10.	The display apparatus according to claim 9, wherein the processor is further configured to change the size of the displayed first screen and maintain the size of the displayed second screen so as not to overlap each other on the entire area of the display.

11.	The display apparatus according to claim 9, wherein the processor is further configured to adjust the size of the displayed first screen and control to display the first screen, of which the size is adjusted, on a remaining display area excluding a partial display area of the display while the second screen is displayed on the partial display area.



13.	(Canceled)

14.	The display apparatus according to claim 9, wherein the processor is further configured to control to display an indicator related to the unselected one application that is not displayed on the screen.

15.	(Currently Amended): A non-transitory computer-readable storage medium storing instructions configured to cause a processor to:
based on a first user input for executing a first application, display a first screen corresponding to the first application on an entire area of a display;
based on a second user input for executing a second application while the first screen is displayed on the entire area of the display, display a second screen corresponding to the second application on the display, wherein the second screen overlaps a portion of the first screen;
based on a status of the second application after receiving the second input, while the second screen overlapping the portion of the first screen is displayed, display the first screen and the second screen without overlapping each other, by changing a size of the first screen corresponding to the first application; and
based on a third user input for selecting one of the first application and the second application while the first screen and the second screen are displayed without overlapping each other, display a screen corresponding to the selected one application on the entire area of the display.

16.	The non-transitory computer-readable storage medium  according to claim 15, wherein the instructions are further configured to cause the processor to change the size of the displayed first screen and maintain the size of the displayed second screen so as not to overlap each other on the entire area of the display.


18.	The non-transitory computer-readable storage medium according to claim 15, wherein the instructions are further configured to cause the processor to separately control each of the first screen and the second screen while the first application and the second application are displayed without overlapping each other.

19.	(Canceled)

20.	The non-transitory computer-readable storage medium according to claim 15, wherein the instructions are further configured to cause the processor to control to display an indicator related to the unselected one application that is not displayed on the screen.



Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144